DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 USC 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Election/Restriction

Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-12, drawn to a positioning method using RSTA and ISTA measurements and transmissions to determine a position of a PSTA, classified in G01S 5/10.
II. Claims 13-20, drawn to a method of correcting a positioning measurement, classified in G01S 5/021.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination I has separate utility such as for performing a position measurement where correction is unnecessary (e.g. the positioning in Lindskog (Scalable Location Protocol) when the TOA is determined using .  See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Different Classification: e.g. the need to search different groups/subgroups for the classification search.
Different Search: e.g. the need to use different search queries for the text search.
Recognized Divergent Subject Matter.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Aaron Gerger on 2-16-2022 a provisional election was made without traverse to prosecute the invention of group I, claims 1-12.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 13-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Abstract Objections
The disclosure is objected to under 37 CFR 1.71(a) because of the following informalities:

Appropriate correction is required.  Applicant is reminded that "The sheet or sheets presenting the abstract may not include other parts of the application or other material." (37 CFR 1.72), and thus must appear on its own sheet when amended.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a)/1st ¶:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim(s) 1-12 is/are rejected under 35 U.S.C. 112(a)/1st ¶, because the specification, while being enabling for determining a differential distance where the first PS-TOA is measured from a signal from the ISTA and the second PS-TOA is measured from a signal from the RSTA, does not reasonably provide enablement for the first PS-TOA and/or the second PS-TOA being measured from other signals.  One skilled in the art would not be enabled to make and use the entire scope of the claimed invention without undue experimentation.  Thus, the specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims. 
Compliance with the enablement requirement of 35 USC 112(a), requires that the specification enable the full scope of every claim. See Automotive Techs. Int’l, Inc. v BMW of N. Am., Inc., 84 USPQ2d 1108.  



Claim(s) 1-12 is/are rejected under 35 U.S.C. 112(a)/1st ¶, because the specification, while being enabling for determining the double difference using measurements made at the PSTA (e.g. t5 and t6, Fig. 4, as shown in, e.g., equation 29), does not reasonably provide enablement for determining the double difference without measurements at the PSTA.  One skilled in the art would not be enabled to make and use the entire scope of the claimed invention without undue experimentation.  Thus, the specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims. 
Compliance with the enablement requirement of 35 USC 112(a), requires that the specification enable the full scope of every claim. See Automotive Techs. Int’l, Inc. v BMW of N. Am., Inc., 84 USPQ2d 1108.
As recited, the PSTA would receive the same values for the first PS-TOA, the second PS-TOA, and the time stamps no matter where it is located.  There is nothing in the claim that would allow the PSTA to differentiate from being where it is located in Fig. 1 from being located in the lower left hand corner of the figure.  The communications between the RSTA and the ISTA will be exactly the same wherever the PSTA is located.
Claim(s) 7-12 is/are rejected under 35 U.S.C. 112(a)/1st ¶, because the specification, while being enabling for different processors performing different ones of the steps, does not reasonably provide enablement for a single processor performing all of the steps.  One skilled in the art would not be enabled to make and use the entire scope of the claimed invention without undue experimentation.  Thus, the specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims. 
Compliance with the enablement requirement of 35 USC 112(a), requires that the specification enable the full scope of every claim. See Automotive Techs. Int’l, Inc. v BMW of N. Am., Inc., 84 USPQ2d 1108.  
The claim language "a processor configured to" can encompass a single processor performing the subsequent steps.  However, according to the steps that follow, some steps occur at the RSTA, other steps occur at the ISTA, and another step occurs at the PSTA.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b)/2nd ¶:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim(s) 1-12 is/are rejected under 35 U.S.C. 112(b)/2nd ¶ as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regard as the invention.
Claim 1, lines 8-9 recites "determining ... a differential distance between the PSTA and a pair of the RSTA and the ISTA".  However, this leaves unclear 
In claim 1, line 7, the claim recites "time stamps", but there is nothing in the claim that describes how the apparatus is made aware of of the values of the time stamps.  It is unclear from where such information originates.  The claim should recite such.  Claim 7 includes similar language.  The remaining claims are dependent upon the rejected claims.
In claim 5, line 1, the claim recites "a measured TOA", but there is nothing in the claim that describes how the apparatus is made aware of of the values of the time stamps.  It is unclear from where such information originates.  The claim should recite such.  Claim 11 includes similar language.
“We note that the patent drafter is in the best position to resolve the ambiguity in the patent claims, and it is highly desirable that patent examiners demand that applicants do so in appropriate circumstances so that the patent can be amended during prosecution rather than attempting to resolve the ambiguity in litigation.”, Halliburton Energy Services Inc. v. M-I LLC., 85 USPQ2d 1654 at 1663.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lindskog (Passive Location) in view of Liu (Research and Development of Indoor Positioning).
In regard to claim 1, Lindskog discloses:
measuring, by a responder station (RSTA) (AP0, p. 15), a first time of arrival (TOA) (t2_1, p. 15; UL sounding part, p. 11);
measuring, by an initiator station (ISTA) (AS1, p. 15), a second TOA (t4_1, p. 15; DL sounding part, p. 11);
reporting, by the RSTA, the first TOA (t2_1 in AP to STA feedback, p. 15; AP2STA, p. 11);
reporting, by the ISTA, the second TOA (t4_1 in STA to AP feedback, p. 15; STA2AP ACK part, p. 11);
broadcasting, by the RSTA, time stamps (second bullet point, p. 16; AP2STA, p. 11); and
determining, by a passive station (PSTA) (Client, p. 15), a differential distance between the PSTA and a pair of the RSTA and the ISTA, based on the reported first TOA, the reported second TOA, and the broadcasted time stamps (third bullet point, p. 16).
Lindskog fails to disclose the first time of arrival is a first phase shift time of arrival (PS-TOA) and that the second TOA is a second PS-TOA.
Liu teaches that it is well known to measure a time of arrival using a phase shift measurement (section 3.1, ¶2).

	Additionally, this is a combining of prior art elements according to known methods to yield predictable results, the predictable result being that the TOA measurement is implemented.
In regard to claim 7, Lindskog discloses:
a responder station (RSTA) (AP0, p. 15); 
an initiator station (ISTA) (AS1, p. 15), the RSTA and ISTA configured as a pair (AP0 and AS1, p. 15); 
a passive station (PSTA) (Client, p. 15) configured to: 
measure, by the RSTA, a first time of arrival (TOA) (t2_1, p. 15; UL sounding part, p. 11); 
measure, by the ISTA, a second TOA (t4_1, p. 15; DL sounding part, p. 11);
report, by the RSTA, the first TOA (t2_1 in AP to STA feedback, p. 15; AP2STA, p. 11);
report, by the ISTA, the second TOA (t4_1 in STA to AP feedback, p. 15;  STA2AP ACK part, p. 11));
broadcast, by the RSTA, time stamps (second bullet point, p. 16; AP2STA, p. 11) [where n time stamps are being broadcast]; and

	The Office takes Official Notice that one of ordinary skill in the art would have found it well known to for a PSTA/client device to include a memory to store the values t2_1 and t3 from the time there are received until the time that they can be used (after t1_1 and t4_1 are also received, see p. 15) and to include a processor to perform the calculation (p. 16).
Lindskog fails to disclose the first time of arrival is a first phase shift time of arrival (PS-TOA) and that the second TOA is a second PS-TOA.
Liu teaches that it is well known to measure a time of arrival using a phase shift measurement (section 3.1, ¶2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the TOA measurement using a known technique in the art, such as by using a phase shift measurement.
	Additionally, this is a combining of prior art elements according to known methods to yield predictable results, the predictable result being that the TOA measurement is implemented.
In regard to claims 2 and 8, Lindskog further discloses the RSTA measures the first PS-TOA based on a received uplink (UL) null data packet (NDP) (UL MU NDP, p. 15; UL sounding part, p. 11).
claims 3 and 9, Lindskog further discloses the ISTA measures the second PS-TOA based on a received downlink (DL) null data packet (NDP) (DL NDP, p. 15; DL sounding part, p. 11).
In regard to claims 4 and 10, Lindskog further discloses the RSTA reports the measured first TOA of the RSTA in a location measurement report (LMR) frame of the RSTA (AP2STA from for STA 1, p. 11) [where in the combination the TOA is a PS-TOA].
In regard to claims 5 and 11, Lindskog further discloses the RSTA reports a measured TOA of the RSTA in the LMR frame of the RSTA (AP2STA from for STA n, p. 11).
In regard to claims 6 and 12, a distance is related to a time of flight by the equation: distance = c * TOF.  Thus, it is inherent that a distance comprises a time-of-flight, and thus that a differential distance (the difference between two distances) comprises a differential time-of-flight (the difference between two TOFs), i.e.:    Δdistance = c * ΔTOF.


The following reference(s) is/are also found relevant:
Lindskog (Scalable Location Protocol), which teaches a passive location system involving an RSTA, ISTA, and PSTA and TOA measurements (p. 4 and 13-14).
Lindskog (Further Scalable Location Performance Analysis), which teaches a passive location system involving an RSTA, ISTA, and PSTA and TOA measurements (p. 14-15).

Segev (WO 2018/102247 A2), which teaches measuring, by a responder station (RSTA) (RSTA. Fig. 4), a first time of arrival (TOA) (t2_1, Fig. 4); measuring, by an initiator station (ISTA) (ISTA, Fig. 4), a second TOA (t4_1, Fig. 4); and reporting, by the RSTA, the first TOA (t2_1 in 436, Fig. 4; ¶279); wherein the RSTA reports the measured first TOA of the RSTA in a location measurement report (LMR) frame of the RSTA (¶266).
Jiang (US 2019/0162843 A1), which teaches a sequencing including a UL NDP, a DL NDP, a RSTA2ISTA Location Measurement Report, and an ISTA2RSTA Location Measurement Report (Fig. 4A).
Applicant is encouraged to consider these documents in formulating their response (if one is required) to this Office Action, in order to expedite prosecution of this application.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fred H. Mull whose telephone number is 571-272-6975.  The examiner can normally be reached on Monday through Friday from approximately 9-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144.  The fax number for the organization where this application or proceeding is assigned, for the submission of official papers, is 571-273-8300.  The direct fax number for the examiner for the submission of unofficial papers, such as a proposed amendment or agenda for an interview with the examiner, is 571-273-6975.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 


Fred H. Mull
Examiner
Art Unit 3648


/F. H. M./
Examiner, Art Unit 3648

/VLADIMIR MAGLOIRE/Supervisory Patent Examiner, Art Unit 3648